 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318Tawas Industries, Inc. and International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO.  Case 7ŒCAŒ39862 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On June 2, 1998, Administrative Law Judge Martin J. Linsky issued the attached decision. The General Coun-sel and the Charging Party filed exceptions and support-ing briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.  Contrary to the judge, we find that the Respondent vio-lated Section 8(a)(5) by refusing to recognize Tawas In-dependent Workers Association (TIWA) as an affiliate of the United Auto Workers (UAW) and by refusing to al-low a UAW representative to attend a grievance meeting at the grievant™s request.  We also find, contrary to the judge, that the Respondent violated Section 8(a)(1) by predicting that other employers would not give their business to the Respondent if the employees voted to affiliate TIWA with the UAW and by posting a notice encouraging employees to report the protected conduct of other employees to management.  In other respects, we affirm the judge™s decision.1 Background The Respondent™s employees have been represented for many years by TIWA, a small independent union.  The parties™ most recent collective-bargaining agreement was effective from October 1, 1996, to September 30, 1999. On March 16, 1997,2 the Respondent™s employees voted to affiliate TIWA with the UAW.3  TIWA immedi-ately notified the Respondent of the results of the elec-tion.  Citing ﬁsubstantial questions regarding the validity of [the] vote to affiliate,ﬂ the Respondent informed TIWA that it was ﬁinvestigating and reviewing [the] mat-ter.ﬂ  The Respondent stated that it would continue to recognize TIWA as the employees™ bargaining represen-tative and to operate under the existing collective-bargaining agreement.                                                                                                                                                         1 No exceptions were filed to the judge™s findings that the Respon-dent violated Sec. 8(a)(3) and (1) by suspending Kenneth MacMurray, and that the Respondent did not violate Sec. 8(a)(1) by telling MacMurray that he had to choose between it and TIWA. The judge inadvertently failed to specify the formula for awarding make-whole relief for MacMurray or to provide for the payment of interest.  We shall make the appropriate modifications in our Order.  We shall also modify the recommended Order and notice to be consis-tent with Indian Hills Care Center, 321 NLRB 144 (1996); Excel Con-tainer, Inc., 325 NLRB 17 (1997), and Ferguson Electric Co., 335 NLRB 142 (2001). 2 All dates refer to 1997. Shortly after the affiliation vote, a number of employ-ees evidently began to have second thoughts about the wisdom of affiliation and/or the manner in which the affiliation election was conducted.  A movement to undo the effects of the election ensued.  It culminated on April 3 when employees presented the Respondent a petition, signed by 23 of the 30 to 33 members of the bargaining unit, stating that they did not wish to be affiliated with the UAW.  That same day, the Respondent informed TIWA that it had concluded, on the basis of its investiga-tion, that the affiliation election did not meet the due process requirements of the Act, and that a majority of the employees had stated that they did not support the affiliation.   By letter dated April 18, UAW International Represen-tative Don Petro informed the Respondent of the affilia-tion.  He expressed optimism concerning the UAW™s new bargaining relationship with the Respondent, along with the hope that the parties could soon hold an intro-ductory meeting.  By letter dated April 24, the Respon-dent notified Petro that it refused to recognize the affilia-tion.   On April 21, Kenneth MacMurray was suspended for 2 days, allegedly for harassing another employee.  MacMurray filed a grievance, which was denied.  He appealed and, at the third step of the grievance proce-dure, requested representation by Petro.  The Respondent refused to allow Petro to represent MacMurray because it refused to recognize the UAW. I. THE 8(A)(5) VIOLATIONS RELATED TO THE UNION AFFILIATION ISSUE The complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to recog-nize and bargain with TIWA as an affiliate of the UAW.  The complaint also alleges that the Respondent violated Section 8(a)(5) and (1) by refusing to allow Petro to at-tend grievance meetings.    3 The employees had previously voted for affiliation at a meeting on March 2.  However, the UAW organizer and TIWA president, MacMurray, decided afterwards that, because they had not notified the employees in advance that affiliation would be discussed at that meet-ing, they would hold a second meeting on March 16 at which affiliation would again be the principal topic, this time with advance notice of the subject matter. 336 NLRB No. 24  TAWAS INDUSTRIES 319The judge found that the affiliation with the UAW had 
been accomplished with adequate due process safeguards 
and that there was substantial continuity between the pre- 
and postaffiliation union.  He therefore concluded that 
the affiliation was valid.
4  No exceptions have been taken 
to those findings, and we adopt them.   
The judge also found, however, that a majority of the 
employees later decided that they did not want to be rep-
resented by the UAW and that they had so informed the 
Respondent before the UAW had committed any time or 
resources to representing them.  He therefore found that 
the Respondent had not acted unlawfully by refusing to 
recognize the UAW.  As a resu
lt, he also found that the 
Respondent did not unlawfully refuse to allow Petro to 

represent MacMurray.  The General Counsel and the 

UAW have excepted, and we 
find merit in their excep-
tions. 
We hold that the Respondent could not base its refusal 
to recognize TIWA™s undisputedly valid affiliation with 
the UAW on the employees™ subsequent disaffiliation 
effort, even if that effort is
 regarded as untainted, objec-
tive evidence that the 
affiliated
 union had lost majority 
support. Our holding is informed by the principle that 
affiliation or disaffiliation decisions involve essentially 

internal union matters: matters that are to be governed by 
the union™s own procedures a
nd that are not effectively 
subject to an employer™s veto.  
NLRB v. Food & Com-
mercial Workers Local 1182 (Seattle-First National 
Bank), 475 U.S. 192 (1986).  Here, of course, union pro-
cedures were used to accomp
lish TIWA™s affiliation with the UAW.  For reasons that are unclear, they were 
not
 used to undo the affiliation. Nevertheless, the Respon-
dentŠwhich, as explained below, violated Section 
8(a)(1) in the course of opposing the affiliationŠtreated 
the employees™ disaffiliation efforts as if they had been 
perfected and so refused to r
ecognize the affiliation.  As 
we will explain, there was no lawful basis for this step, 

which amounted to a form of self-help.
 The starting point for analyzing whether the Respon-
dent unlawfully failed to recognize the UAW is the 

judge™s findingŠto which no party has exceptedŠthat 

the decision to affiliate with the UAW by the TIWA 
members was valid.  Traditionally, the Board has found 
that an employer™s duty to 
bargain with a recognized 
union continues after an affiliation, unless the employer 
can demonstrate that the affiliation vote was conducted 
without adequate due process safeguards or that the re-

sulting organizational changes are so dramatic that the 
union lacks substantial continuity. See, e.g., 
Sullivan 
                                                          
                                                           
4 See, e.g., Sullivan Bros. Printers
, 317 NLRB 561, 562  (1995), 
enfd. 99 F.3d 1217 (1st Cir. 1996). 
Bros. Printers, 317 NLRB 561 (1995).  Here, the judge 
found that the affiliation vote met minimal standards of 

due process and that there was substantial continuity be-
tween the preaffiliation and postaffiliation unions. Ac-
cordingly, as of March 16
, the Respondent was obliged 
to recognize the affiliation.
5  TIWA, as an affiliate of the 
UAW, could ﬁlegitimately cl
aim to succeed as the em-
ployees™ duly selected bargaining representative.ﬂ  
Seat-
tle-First National Bank
, supra, 475 U.S. at 203.  As the 
Supreme Court has approvingly noted, the Board has 

recognized that after affiliation, ﬁ‚the collective-
bargaining agreement between the union and the em-
ployer remains effective until the stated expiration 
date.™ﬂ Id. at 203 fn. 10 (citation omitted). 
Nothing that followed destroyed the effectiveness of 
TIWA™s valid affiliation with the UAW or otherwise 

privileged the Respondent™s re
fusal to recognize the af-
filiation.  When, on April 3, the employees presented a 
petition to the Respondent seeking to undo the affiliation, 
this was certainly evidence of
 a change of heart. How-
ever, as a purported disaffiliation, this showing failed.  
Because disaffiliation, like affiliation, reorganizes the 
legal and institutional relationships between a union and 
another labor organization, it must be the official action 
of the labor organization.  Generally, such decisions are 
carried out in accordance with
 formal, internal proce-
dures, contained in the union constitution and bylaws: a 
membership meeting and a vote, for example.    
In this case, the disaffiliation effort was not made by 
and through the Union, but by employees dealing di-
rectly with the Respondent.  Their petition sought to have 
their employer recognize a different representative.  This 
attempt to reverse the earlier, valid affiliation was not 
made in a union meeting or through other union proc-
esses, by union members acting as such, or through un-

ion officers acting as such.
6  For example, there was no 
vote, and there is no showing that a union meeting, with 
 5 At times, the Board has require
d union affiliations to be accompa-
nied by due process safeguards such
 as advance notice, opportunity for 
discussion, and secret-ballot elections. See, e.g., 
Newspapers, Inc.
, 210 
NLRB 8, 9 (1974), enfd. 515 F.2d 334 (5th Cir. 1975); 
J. H. Day Co.
, 204 NLRB 863, 864 (1973).  The Board has also suggested that disaf-
filiation decisions must have equivale
nt due process safeguards.  See, 
e.g., 
A. W. Winchester, Inc.
, 226 NLRB 1006, 1013 (1976), enf. denied 
on other grounds 588 F.2d 211 (6th Cir. 1978); and 
Ocean Systems, Inc.
, 223 NLRB 857, 859Œ860 (1976). At other times, however, the 
Board has questioned its authority to impose due process requirements, 

especially since the Supreme Court™s 1986 decision in 
Seattle-First 
National Bank
, supra. See, e.g., 
Sullivan Bros. Printers, supra, 317 
NLRB at 562 fn. 2; 
Hammond Publishers
, 286 NLRB 49, 50 and fn. 8 
(1987).  
6 One of the leaders of the disaffiliation movement was the former 
vice president of TIWA, who refused to sign the letter informing the 
Respondent of the affiliation vote and who ultimately resigned his 
office. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320advance notice, ever was held to discuss the proposed 
disaffiliation.  In no sense, then, was the petition the 
equivalent of an institutional decision of a labor organi-
zation.
7 Ironically, the employees who opposed affiliation had 
set out to place their concerns
 before the UAW.  Thus, 
approximately 1 to 2 weeks after the March 16 affiliation 

vote, the employees sent a letter to the UAW stating that 
a majority of the TIWA members opposed affiliation.  
The letter also asked for a ﬁletter of dissolutionﬂ from the 
UAW.  The employees sent a copy of the letter to the 
Respondent™s president.  Th
e Respondent therefore knew 
that the employees were attempting to disaffiliate 

through internal union channels.  Rather than allow in-
ternal union processes to work, however, the Respondent 
on April 3 abruptly refused to recognize the affiliation.  
In so doing, the Respondent unilaterally, and therefore 
unlawfully, undertook to negate an internal union deci-
sion (which had not yet been undone).  To hold to the 
contrary, as the judge did, would effectively give the 
Respondent the ﬁpower to vetoﬂ a union™s decision to 
affiliate, ﬁthereby allowing the [Respondent] to directly 
interfere with union decisionmaking Congress intended 
to insulate from outside interference.ﬂ  
Seattle-First
, su-pra, 475 U.S. at 209.  
Even were we to view the employees™ petition not as 
an attempt to disaffiliate, but rather as an expression that 
a majority of the unit did not wish to be represented by 
TIWA as a UAW affiliate, we would still find that the 
Respondent was not privileged to honor the petition by 

withdrawing recognition.  At 
bottom, this case, despite 
its unusual facts, is no different than a more common 

situation in which, during the term of a collective-
bargaining agreement, a majority of employees demon-
strate to the employer their support for a different union.  
Well-established Board law makes clear that whatever 
the employer™s dilemma, when faced with competing 
representational claims, it cannot withdraw recognition 

from an incumbent union du
ring the term of the agree-
ment.
8                                                            
                                                           
7 We find it unnecessary to address the issue of whether due process 
safeguards must be provided for the ﬁd
isaffiliationﬂ in this case to be 
valid.  Rather, the disaffiliation effort was ineffective because it was 
not carried out through internal union procedures of any sort. 
8 See, e.g., Avne Systems, Inc.
, 331 NLRB 1352, 1359Œ1360 (2000); 
Dominick™s Finer Foods, 308 NLRB 935, 944Œ946 (1992), enfd. 28 
F.3d 678 (7th Cir. 1994); 
Interstate Material Corp.
, 290 NLRB 362, 
362 fn. 3 (1988), enfd. 902 F.2d 37 (7th Cir. 1990); and 
Ana Colon, 
Inc.
, 266 NLRB 611, 613 (1983).  As the Board™s decisions in 
Avne 
Systems and Dominick™s Finer Foods
 demonstrate, the contract-bar 
principle applies in such situations
 even when the ﬁnewﬂ union has the 
same leadership as the old and apparent majority support among em-
ployees. 
We recognize both the dilemma of the Respondent 
faced with competing represen
tational claims and the fact 
that a majority of employees apparently had second 
thoughts about their affiliation vote, after the Respondent 
expressed strong opposition.  But neither the employees 
nor the Respondent followed the path the law permits for 
resolving their uncertainties.  In cases like this one, if an 

employer has doubts about his duty to continue bargain-
ing with the incumbent union, it is his responsibility to 
petition the Board for relief at the appropriate time. If, 
for their part, employees want to undo a union affiliation, 
they canŠand mustŠpursue their goal through internal 
union channels.  On matters of the union™s institutional 
organization, they are not entitled to take self-help.  And, 
while they naturally are free to change their representa-
tive, they may do so only at certain times.
9  Our dissenting colleague protes
ts that, by this decision, 
we are elevating form over substance and denying em-
ployee free choice.  We reject
 this reasoning.  As we 
have explained, a disaffiliation is a change in the legal 

and institutional relationships between two unions.  It 

cannot be carried out externally to the unions.  In a real 
sense, where disaffiliation decisions are concerned, form 
is substance: for such a disaffiliation to have legal sub-
stanceŠfor it to 
be a disaffiliationŠit must be effected 
through the proper channels.  This no more restricts em-

ployee free choice than does requiring employees to go 

through union channels in effecting a merger or affilia-
tion of two unions.   
In summary: Because TIWA
™s affiliation was valid and the later disaffiliation effort was ineffective, the Re-
spondent™s refusal to recognize TIWA as an affiliate of 
the UAW was unlawful.  To the extent that the Respon-
dent™s action amounted to a 
withdrawal of recognition 
during the term of the contract, it was also unlawful.  
TIWA as a UAW affiliate had succeeded to the rights of 
TIWA as an independent union.  The Respondent was 
therefore required to recognize affiliated TIWA as the 
employees™ bargaining representative.  In addition
, the 
collective-bargaining agreem
ent to which TIWA was a 
party remained in effect.  Under well-established princi-
ples, the Respondent could not lawfully withdraw recog-
nition from the union while the collective-bargaining 
agreement was in effect, even 
if a majority of bargaining 
unit members no longer supported TIWA as a UAW-
affiliated labor organization. 
We therefore find that the Respondent was required to 
recognize and bargain with TI
WA as an affiliated local 
 9 See Southern Oregon Log Scaling
, 223 NLRB 430, 433Œ434 
(1976) (employer required to rec
ognize incumbent, affiliated union 
where disaffiliation was ineffective and collective-bargaining agree-
ment remained in effect).  
 TAWAS INDUSTRIES 321of the UAW and that its refusal to do so violated Section 
8(a)(5) and (1).  It follows that MacMurray was entitled 
to be represented by UAW International Representative 
Petro at step 3 of the grievance process, as he requested.  
The Respondent™s refusal to allow Petro to represent 
him, on the ground that it was refusing to recognize the 
affiliation, also violated Section 8(a)(5) and (1).
10 II. THE 
8(a)(1)
 VIOLATION ARISING FROM 
HUGHES™ REMARKS On March 14, 2 days before the March 16 affiliation 
vote, the Respondent met with small groups of employ-
ees to discuss the affiliation question.  Plant Manager 
Larry Hughes made certain remarks that are alleged to 
constitute unlawful threats.  
The witnesses did not agree 
on exactly what Hughes said, but Hughes summarized 
his statements this way: 
 UAW or no UAW, these doors weren™t going to close 

because, you know, we weren™t going to have any 
business.  I did tell them that it was my opinion, and 
again, I™ve been in this, you know, I™ve been part of an 
automotive group for years, that that particular time, 
let™s call it time in life, there were several General Mo-
tors plants being shut down idle because of strikes of 

the UAW. 
I told them it was my opinion that if we went that 
way, there was a strong possibility as Delphi looks 
to out source the jobs they no longer can be competi-
tive at, why would they want to give it to a company 
that is in the same situation and in possible jeopardy 

of having strikes. 
 On cross-examination, Hughes admitted that he provided no 
support for his statement about Delphi™s future conduct, 
which was merely his opinion.  Employee Janet 
Kieliszewski testified that Hughes did not document his 
statements.  The judge found that Hughes™ statements were 
protected statements of opinion under Section 8(c).  The 
General Counsel has excepted to that finding.  We find 
merit in the exception. 
Section 8(c) provides that ﬁ[t]he expressing of any 
views, argument, or opinion . . . shall not constitute or be 

evidence of an unfair labor pr
actice . . . if such expres-
sion contains no threat of reprisal or force or promise of 
benefit.ﬂ  The Supreme Court in 
NLRB v. Gissel Packing 
Co.
11 explained the difference between speech protected 
by Section 8(c) and coercive 
statements that violate Sec-
tion 8(a)(1): 
                                                           
                                                           
10 J. W. Fergusson & Sons
, 299 NLRB 882, 891 (1990). 
11 395 U.S. 575 (1969). 
[A]n employer is free to communicate to his employees 
any of his general views about unionism or any of his 
specific views about a particular union, so long as the 
communications do not contain a ﬁthreat of reprisal or 
force or promise of benefit.ﬂ  He may even make a pre-
diction as to the precise effect he believes unionization 
will have on his company.  In such a case, however, the 

prediction must be carefully phrased on the basis of ob-
jective fact to convey an employer™s belief as to de-
monstrably probable consequences beyond his con- 
troll.
12  Accordingly, the Board has consistently held that predic-
tions of adverse consequences of unionization arising from 
sources outside the employer™s control violate Section 
8(a)(1) if they lack an objective factual basis.
13  The same 
holds for statements about what other employers will do.
14 Here, as he conceded, Hughes furnished no objective 
basis for his prediction that other employers, fearing 
strikes, would not give their business to the Respondent 
if the employees voted to affiliate with the UAW.
15  Hughes offered no documentation for his statement.  He 
identified no companies that had withdrawn business 
from UAW-organized firms or that would withdraw 
business from the Respondent if TIWA affiliated with 
the UAW.
16  We, therefore, find that Hughes™ statements 
violated Section 8(a)(1). 
Contrary to the judge an
d our dissenting colleague, 
Tri-Cast, Inc., 274 NLRB 377, 378 (1985), is distin-
guishable from this case.  
The employer there told em-
ployees that if, as a result of unionization, it had to bid 

higher or customers felt threat
ened because of strikes, it 
would lose business and jobs. 
 The Board, stressing the 
ﬁifﬂ in that statement, found that it constituted only a 
permissible mention of reasonably possible effects of 
unionization.  Hughes made no such ﬁifﬂ statement.  In-
stead, he straightforwardly suggested that a vote to affili-
ate would lead to a loss of business.  
The employer in 
Tri-Cast also told employees that un-
der union restrictions, it would lose the flexibility it 

needed to beat the competition and could not stay 
 12 Id. at 618. 
13 See, e.g., Laidlaw Transit, Inc
., 297 NLRB 742 (1990); 
Long-
Airdox Co
., 277 NLRB 1157 (1985). 
14 Blaser Tool & Mold Co., 
196 NLRB 374 fn. 2 (1972). 
15 It is immaterial that Hughes referred only to a ﬁstrong possibility,ﬂ 
or that he chose to ask a rhetorical
 question rather than make an out-
and-out prediction; his statement wa
s still a prediction of adverse con-sequences of voting to affiliate with the UAW.  See 
Blaser Tool & 
Mold Co., 196 NLRB at 374 (employer violated Sec. 8(a)(1) by stating 
that its major customer was free to 
withdraw its patronage at any time 
and that the employer was apprehen
sive that the customer would cease 
doing business with it if the employees voted for the union). 
16 Cf. 
Long-Airdox Co
., supra, 277 NLRB at 1158. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322healthy.  The Board 
found that this referred to the effects 
of possible restrictions the 
union
 might seek in bargain-
ing, which were simply a possible outgrowth of union-
ism, and therefore that the st
atement was not a threat of 
retaliatory conduct.  The prediction of what the 
union
 might do is less threatening than Hughes™ statement 
about what third parties w
ould do, because the former 
conduct is within the control of the union and, ultimately, 
of the employees themselves. 
III. THE 8(a)(1) VIOLATION ARISING FROM THE 
RESPONDENT™S NOTICE Soon after the affiliation vote, the Respondent posted a 
notice on the bulletin board that said: 
 As the correspondence posted on the board 
states, the Company has b
een notified that employ-
ees have voted to affiliate with the UAW, and that 
the Company is in the process of reviewing this mat-
ter.17 The Company has the right under the National 
Labor Relations Act to challenge the vote to affili-

ate. The Act also protects em
ployees.  Under the Act 
(Section 7), employees have the right to support or 

not support a union; and employees have the right to 
express their ﬁviews, argument, or opinion, . . . if 
such expression contains no threat of reprisal or 

force or promise of benefit.ﬂ  (Section 8[c]). 
It has been reported that employees feel they are 
being subjected to threats 
and coercion because they 
are expressing their views (e
ither pro or con) regard-
ing the affiliation. 
If you feel that you are being subjected to such 
actions, please report such incidents to the Company 

and we will take the appropriate action, or you may 
directly contact the Regional Office of the National 
Labor Relations Board[.] 
 The judge rejected the complaint allegation that the notice 
violated Section 8(a)(1) by encouraging employees to report 
to management the union activities of other employees.  He 
reasoned that the notice was neutral in that it addressed both 
employees who were for affiliation and those who were 
against it.  He also noted that it told employees that they 
could contact the Board directly.  The General Counsel has 
excepted to the judge™s dismissal of this allegation, and, 
again, we find merit in the exception. 
The Board has frequently found unlawful employers™ 
statements that employees wh
o harass or pressure other 
                                                          
                                                           
17 The correspondence referred to was a copy of TIWA™s letter to the 
Respondent advising it of the outcome
 of the affiliation vote on March 
16. 
employees in the course of union solicitations should be 

reported to management, who will discipline the offend-
ing individuals or otherwise take care of the problem.
18  As the Board has found, such statements violate Section 
8(a)(1) ﬁbecause they have the potential dual effect of 
encouraging employees to identify union supporters 
based on the employees™ subjective view of harassment 

and discouraging employees from engaging in protected 
activities.ﬂ
19  By telling employees that management will 
deal with the problem, such 
statements also indicate that 
the employer intends to take unspecified action against 
subjectively offensive activity without regard for whether 
that activity was protected by the Act.
20 Consistent with those decisions, we find the Respon-
dent™s notice to be coercive.  Although the notice spoke 

of ﬁthreats and coercion,ﬂ ra
ther than ﬁpressure,ﬂ ﬁhar-
assment,ﬂ or other more general conduct, the Board has 

found unlawful an employer™s request to employees to 

report ﬁcoercionﬂ in the context of union activity. 
CMI-Dearborn
, supra.  In that case, the Board adopted a 
judge™s decision finding that the request to employees 
ﬁincluded every contact that 
the employees might subjec-
tively regard as . . . ‚coercio
n™ [and] that employees are 
unlikely to understand that by its request that acts of ‚co-

ercion™ be reported, it meant only such actions as those 
that have been held to be coercive under Section 
8(b)(1)(A) of the Act.ﬂ
21  Similarly, we find here that the 
notice was alluding to ﬁsubjectively offensive conductﬂ 
occurring in the context of union activity, and thus that it 
was likely to encourage empl
oyees to report protected 
conduct to management.
22 Unlike the judge and our co
lleague, we find it immate-
rial that the notice referred 
to threats and coercion di-
 18 See, e.g., CMI-Dearborn, Inc.
, 327 NLRB 771, 775Œ776 (1999); 
Almet, Inc
., 305 NLRB 626, 627Œ628 (1991), enfd. 987 F.2d 445 (7th 
Cir. 1993); and 
Hawkins-Hawkins
 Co., 289 NLRB 1423, 1423Œ1424 
(1988).  
19 Id. at 1423. 
20 Id. at 1424. 
21 See Almet, Inc
., 305 NLRB at 627Œ628 (employer™s injunction 
against employees™ being ﬁbullied and threatenedﬂ by other employees 
and the use of ﬁgoonﬂ and ﬁgangsterﬂ tactics to bully, intimidate, or 
coerce other employees, found unlawful where the statements were 
based on unsubstantial rumors of 
employee pressure on other employ-
ees to sign union cards); 
J. P. Stevens & Co.
, 245 NLRB 198, 209, 217 
(1979), modified on other grounds 638 F.2d 676 (4th Cir. 1980) (em-
ployer™s notice stating that employees
 had been threatened with physi-cal violence for refusing to sign union cards and that such conduct 

would not be tolerated, found unlawful where no evidence that such 

threats had actually been made).  Cf. 
Liberty House Nursing Home
, 245 
NLRB 1194, 1197 (1979) (employer™s statement that it would not allow 

employees to be threatened by union organizers or other employees, 
and that employees who were threat
ened should tell management about 
it, found not unlawful, where one em
ployee actually had threatened 
another). 
22 Almet, Inc
., 305 NLRB at 628. 
 TAWAS INDUSTRIES 323rected toward employees on either side of the affiliation 
issue.  In the first place, 
employee solicitations both for 
and against affiliation are protected by Section 7.  By 
singling out purported threats and coercion arising only 
from such conduct, rather 
than threats and coercion gen-
erally, the Respondent made it clear that it was interested 

only in finding out and taking ﬁappropriate actionﬂ 

against employees who exerci
sed their rights under the 
Act.23  Second, even though th
e notice on its face indi-
cated that employees who were in favor of affiliation 
should report threats or coer
cion directed at them, in 
view of the Respondent™s 
evident opposition to affilia-
tion, a reasonable UAW adherent might have believed 
that the Respondent was not really interested in, and 
would take no action against, such conduct.
24  We there-
fore find that the notice violated Section 8(a)(1) as al-leged. 
ORDER The National Labor Relations Board orders that the 
Respondent, Tawas Industries, Inc., Tawas City, Michi-

gan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees that other companies will 
not give work to the Respondent, and jobs to its employ-
ees, if they vote to affiliate Tawas Independent Workers 
Association (TIWA) with International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW), AFLŒCIO. 
(b) Soliciting employees to report the union activities 
of other employees to management. 
(c) Suspending or otherwise discriminating against any 
employee for supporting the UAW or any other labor 

organization. 
(d) Refusing to recognize and bargain with TIWA, as 
an affiliate of UAW, as the exclusive collective-
bargaining representative of employees in the following 
appropriate unit: 
                                                           
                                                           
23 Thus, we find 
Adtranz ABB Daimler-Benz Transportation, N.A. v. 
NLRB, 
253 F.3d 19 (D.C. Cir. 2001), in which the D.C. Circuit found, 
contrary to the Board, that a company rule prohibiting the use of ﬁabu-
sive or threatening language to anyone on Company premisesﬂ was not 
unlawful, to be distinguishable.  That case involved a general rule that 
did not refer to the context in which 
the prohibited ﬁabusive or threaten-
ing languageﬂ occurs.  Here, as indi
cated above, the allegedly unlawful 
rule specifically singled out ﬁcoerci
onﬂ in connection with discussions 
involving affiliationŠdiscussions pr
otected under Sec. 7 of the ActŠnotwithstanding the absence of an
y evidence that employees had en-
gaged in such coercive conduct. 
24 Indeed, as the judge found, that proved to be the case.  The Re-
spondent unlawfully suspended MacMurray, a UAW supporter, for 
relatively innocuous conduct, while taking no action at all against other 
employees who harassed MacMurra
y and whose conduct the judge 
found to be worse than MacMurray™s. 
All full-time and regular part-time and seasonal pro-
duction employees employed by the Respondent at its 
Tawas City, Michigan facility an
d its facility located at 
2029 N. U.S. 23, AuSable, Michigan; but excluding of-
fice clerical employees, t
echnical/professional employ-
ees, temporary employees, guards and supervisors as 

defined in the Act. 
 (e) Refusing to recognize a representative of the UAW 
as the representative of its 
bargaining unit employees in 
the contractual grievance procedure. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make Kenneth MacMurray whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, as prescribed in 
F. W. Wool-
worth Co.
, 90 NLRB 289 (1950), with interest to be 
computed in the manner set forth in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
(b) Within 14 days from the date of this Order, remove 
from its files any reference to MacMurray™s unlawful 
suspension, and within 3 days thereafter notify him in 
writing that this has been done and that the suspension 
will not be used against him in any way. 
(c) On request, recognize and bargain with TIWA, as 
an affiliate of the UAW, as the exclusive representative 

of the unit employees concerning terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in 
a signed agreement. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facilities at Tawas, Michigan, copies of the attached 

notice marked ﬁAppendix.ﬂ
25  Copies of the notice, on forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
 25 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilities 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 14, 1997. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, concurring and dissenting. 
I agree with my colleagues on those issues wherein 
they affirm the administrative law judge™s decision.  I 

disagree with my colleagues on those issues wherein they 
reverse the judge™s decision. 
 I agree with the judge. 
1.  The Respondent™s employees have been repre-
sented for many years by Tawas Independent Workers 

Association (TIWA).  The parties™ most recent collec-
tive-bargaining agreement was 
effective from October 1, 
1996, to September 30, 1999. 
On March 16, 1997,
1 the Respondent™s employees 
voted to have TIWA affiliate
 with United Auto Workers 
(UAW).  TIWA immediately notified the Respondent.  
The Respondent replied that it would investigate and 
review the matter, and that meanwhile it would continue 
to recognize TIWA as the employees™ bargaining repre-
sentative and to operate under the existing collective-
bargaining agreement.  Shor
tly thereafter, the employees 
changed their minds about the affiliation.  On April 3, 
they presented the Respondent with a petition, signed by 
23 of the 30 to 33 members of the bargaining unit, stating 
that they did not wish TIWA
 to affiliate with UAW.  
Thereafter, by letter dated 
April 18, UAW International 
Representative Don Petro informed the Respondent of 
the affiliation.  By letter dated April 24, the Respondent 
notified Petro that it refused to
 recognize the affiliation.   
On April 21, employee Kenneth MacMurray was sus-
pended for 2 days, allegedly for harassing another em-

ployee.  MacMurray filed a grievance and requested rep-
resentation by Petro at the third step of the grievance 
procedure.  The Respondent refused to allow Petro to 
represent MacMurray because 
it refused to recognize an 
affiliation with UAW.  The Respondent continued to 
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicted. 
recognize and bargain with TIWA and to abide by its 
collective-bargaining agreement.   
The judge found that the affiliation with UAW had 
been accomplished with adequate due process safeguards 
and that there was substantial continuity between the pre- 
and postaffiliation union.  The judge also found that a 
majority of the Respondent™
s employees thereafter de-
cided that they did not want TIWA to be affiliated with 
UAW and that they so inform
ed the Respondent before 
UAW had committed any time or resources to represent-
ing the employees.  The judg
e therefore found that the 
Respondent had not violated Section 8(a)(5) and (1) of 

the Act by refusing to recognize the affiliation with 
UAW, and by refusing to allow Petro to represent 
MacMurray.  The judge noted 
that it is the fundamental 
right of employees to select 
their representative, and the 
employees here made it clear that they did not want the 
affiliation with UAW. 
I agree with the judge.  In 
reversing the judge, my col-
leagues state that ﬁaffiliation or disaffiliation decisions 
involve essentially internal union matters: matters that 

are to be governed by the union™s own procedures and 
that are not effectivel
y subject to an employer™s veto.ﬂ  In 
so doing, my colleagues cite 
NLRB v. Food & Commer-
cial Workers Local 1182 (Seattle-First National Bank),
 475 U.S. 192 (1986).  In th
at case, the Supreme Court 
struck down the Board™s holdi
ng that an employer need 
not honor an affiliation in circumstances where non-

member employees were not a
llowed to vote on the af-
filiation issue.  The Court stated: 
 The Board™s rule effectively gives the employer the 
power to veto an independent union™s decision to affili-
ate, thereby allowing the employer to directly interfere 
with union decisionmaking Congress intended to insu-
late from outside interference.ﬂ
2  There is no such employer intrusion here.  The Re-
spondent was simply honoring the wishes of its employ-
ees.  It is, after all, their Se
ction 7 right to choose their 
own representatives.   
I am guided by the principle that the Board has hereto-
fore stated in discussing affiliation: ﬁThe Board™s analy-
sis, rather than being mechanistic and using a strict 
checklist, is directed at analyzing the totality of circum-
stances in order to give paramount
 effect to employees™ 
desires.ﬂ  (Emphasis added.)
3  The Respondent here gave 
paramount effect to its employees™ desires.  Like the 
judge, I find no violation of the Act here. 
 2 Seattle First National Bank, supra at 209. 
3 Sullivan Bros. Printers, 317 NLRB 561, 563 (1995), enfd. 99 F.3d 
1217 (1st Cir. 1996). 
 TAWAS INDUSTRIES 325My colleagues say that the Respondent should have 
ﬁpetitioned the Board for relief at the appropriate time.ﬂ  
Similarly, my colleagues say that the employees were 
ﬁnot entitled to take self-hel
pﬂ; ﬁwhile the employees are 
naturally free to change their representative, they may do 
so only at certain times.ﬂ  The problem with this ap-
proach is that the contract 
would bar an effort to chal-
lenge the Union™s status for another 2-1/2 years.  And, 
during that period, the employees would be saddled by 
an affiliated union which they do not want. 
My colleagues suggest that the employees could disaf-
filiate only through the same mechanism that they use to 

affiliate, i.e., they can only do so through the Union.  In 
my view, this represents form over substance.  There is 
no evidence that the 23 employees who voted against 
affiliation would have been ineligible to vote in a union-
conducted election.  The heart 
of the matter is to effectu-
ate employee free choice.  I would not require that the 
free choice be registered only through the Union. 
Finally, this case may well have been different if the 
chronology had been different.  If employees vote to af-
filiate, and the affiliated union requests bargaining, the 
employer is required to honor the request.  A subsequent 
change of heart by the employees, outside of union chan-

nels, arguably would not operate to undo the affiliation.  
However, in the instant case, the affiliation vote was un-
done by the employees before the UAW acted thereon.  
In these circumstances, the affiliation was effectively 
aborted before it began. 
2.  The judge also found no violation of the Act in 
Plant Manager Larry Hughes™ March 14 remarks to em-
ployees.  The witnesses did not agree on exactly what 
Hughes said, but Hughes su
mmarized his statement this 
way: 
 UAW or no UAW, these doors weren™t going to close 
because, you know, we weren™t going to have any 
business.  I did tell them that it was my opinion, and 
again, I™ve been in this, you know, I™ve been part of an 
automotive group for years, that that particular time, 
let™s call it time in life, there were several General Mo-
tors plants being shut down idle because of strikes of 
the UAW. 
I told them it was my opinion that if we went that 
way, there was a strong possibility as Delphi looks 

to out source the jobs they no longer can be competi-
tive at, why would they want to give it to a company 
that is in the same situation and in possible jeopardy 
of having strikes. 
 The judge found that Hughes
™ statement ﬁfalls within 
the protective parameters of Section 8(c) of the Actﬂ cit-
ing 
Tri-Cast, Inc.,
 274 NLRB 377 (1985).  In that case, 
the employer told employees th
at if, as a result of unioni-
zation, it had to bid higher or customers felt threatened 
because of strikes, the empl
oyer would lose business and 
jobs.  The Board stressed the accuracy of the statement.  
The Board stated:  ﬁHigher bids or customer feelings of 
dissatisfaction because of problems caused by union 
strikes can
 lead to lost business and lost jobs.ﬂ
4  The 
Board therefore found no ob
jectionable conduct in 
ﬁ[m]aking these reasonable possibilities known to em-
ployees.ﬂ
5   
Unlike my colleagues, I find the situation here analo-
gous with that in 
Tri-Cast,
 supra.  Hughes told employ-
ees that UAW engaged in strike
s in the past.  That state-ment was factual.  Hughes then
 said that customers might 
prefer not to give business to a company ﬁin possible 
jeopardy of having strikes.ﬂ  As the Board noted in 
Tri-Cast,
 supra, customer concern about possible strikes 
ﬁcan lead to lost business and lost jobs.ﬂ
6  (Emphasis in 
original.)  In this respect
, I find misplaced my col-
leagues™ concern that Hughes furnished no objective ba-

sis for his prediction.  The 
facts are that (1) UAW does 
engage in strikes and that (2) some companies prefer not 
to deal with contractors when strikes are possible.  Ac-
cordingly, I agree with the judge, and I find no violation 

of the Act in Hughes™ March 14 remarks to employees. 
My colleagues seek to distinguish 
Tri-Cast
 on two 
bases.  First, they say that the employer statement in 
Tri-Cast
 was conditional, i.e., the 
employer used the word 
ﬁif.ﬂ  However, the statement herein was also condi-
tional.  The Respondent said that other companies might 
do business elsewhere if there were a possibility of 
strikes at Respondent.  My colleagues also say that the 
employer statement in 
Tri-Cast
 was based on what the 
union might do.  In the instant case, the employer state-

ment was based on what another employer might do.  
However, in both cases, the employer was talking about 
what others (outside of its control) might do.  In neither 
situation was the employer saying that 
it would take re-
taliatory action. 
3. Finally, the judge found no violation of the Act in 
the notice the Respondent posted shortly after the March 
16 affiliation vote.  The notice stated: 
 As the correspondence posted on the board 
states, the Company has b
een notified that employ-
ees have voted to affiliate with the UAW, and that 

the Company is in the process of reviewing this mat-
ter.                                                           
 4 Tri-Cast, supra at 378 (emphasis in original). 
5 Id. 
6 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326The Company has the right under the National 
Labor Relations Act to challenge the vote to affili-
ate. The Act also protects em
ployees.  Under the Act 
(Section 7), employees have the right to support or 

not support a union; and employees have the right to 
express their ﬁviews, argument, or opinion, . . . if 
such expression contains no threat of reprisal or 
force or promise of benefit.ﬂ  (Section 8[c]). 
It has been reported that employees feel they are 
being subjected to threats 
and coercion because they 
are expressing their views (e
ither pro or con) regard-
ing the affiliation. 
If you feel that you are being subjected to such 
actions, please report such incidents to the Company 
and we will take the appropriate action, or you may 
directly contact the Regional Office of the National 
Labor Relations Board. 
 The judge rejected the complaint allegation that the notice 

violated Section 8(a)(1) by encouraging employees to report 
to management the union activities of other employees.  The 
judge noted that the notice was neutral, and that it provided 
an avenue of redress for employees who were in favor of 

and those opposed to affiliation.  It also advised employees 
that they could go directly to the Board as well as reporting 
to the Respondent.  These facts are absent in the cases cited 
by my colleagues.  In 
CMI-Dearborn, Inc.,
 327 NLRB 771, 
775Œ776 (1999), the employer™s letter to employees stated 
that the employer would protect employees from coercion 

ﬁby the union pushers to get you to join the unionﬂ, and 
asked employees to report the coercion to the employer.  In 
Almet, Inc.,
 305 NLRB 626, 627Œ628 (1991), enfd. 987 
F.2d 445 (7th Cir. 1993), although the employer™s speech 
failed to refer directly to the union or its employee support-
ers, the Board specifically found that employees reasonably 
understood that the speech was addressed to their engage-
ment in prounion activities and that the employer™s instruc-
tions to employees to report on those activities were de-
signed to target union supporters for retaliation.  Indeed, the 
employer threatened to discipline those who remained silent 
in the face of such conduct as well as those who engaged in 
such conduct.  In 
Hawkins-Hawkins Co.,
 289 NLRB 1423, 1423Œ1424 (1988), the employer told employees that if they 
felt harassed by supporters of the union, they should inform 
management who would take care of the situation.  In all of 
these cases, the employers directed employees to report to 
them the activity of union supporters only.  Here, the Re-
spondent referenced the activity of both those who sup-
ported affiliation and those who opposed it, and said that 
misconduct could be reported not only to itself but also to 
the Board.  In these circumstances, the Respondent re-
mained neutral.  I agree with the judge and would dismiss 
this allegation of the complaint. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten employees that other compa-
nies will not give work to us, and jobs to our employees, 

if they vote to affiliate Tawas Independent Workers As-
sociation (TIWA) with International Union, United 
Automobile, Aerospace and Agricultural Implement 

Workers of America (UAW), AFLŒCIO. 
WE WILL NOT solicit employees to report the union 
activities of other employees to management. 
WE WILL NOT suspend or otherwise discriminate 
against any of you for supporting the UAW or any other 

union. 
WE WILL NOT refuse to r
ecognize and bargain with 
TIWA, as an affiliate of the UAW, as the exclusive col-

lective-bargaining representative of our bargaining unit 
employees. 
WE WILL NOT refuse to recognize a representative of 
the UAW as the representativ
e of our bargaining unit 
employees in the contractual grievance procedure. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL make Kenneth MacMurry whole for any 
loss of earnings and other benefits resulting from his 
unlawful suspension, less any net interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful suspension of
 Kenneth MacMurray and, WE WILL, within 3 days th
ereafter, notify him in writ-
ing that this has been done and that the suspension will 
not be used against him in any way. 
 TAWAS INDUSTRIES 327WE WILL, on request, recognize and bargain with 
TIWA as an affiliate of the UAW and put in writing and 
sign any agreement reached on terms and conditions of 
employment for our employees in the bargaining unit: 
 All full-time and regular part-time and seasonal pro-
duction employees employed by us at our Tawas City, 
Michigan facility and our facility located at 2029 N. 
U.S. 23, AuSable, Michigan; but excluding office cleri-
cal employees, technical/professional employees, tem-

porary employees, guards and supervisors as defined in 
the Act. 
 TAWAS INDUSTRIES, INC. 
 Jeffrey D. Wilson, Esq., 
for the General Counsel. 
William L. Hooth, Esq. (Cox, Hodgman & Giarmarco, PC),
 of Troy, Michigan, for the Respondent. 
DECISION STATEMENT OF THE CASE 
MARTIN J. LINSKY, Administ
rative Law Judge.  On May 
27, 1997, the charge in Case 7ŒCAŒ39862 was filed by the 
International Union, UAW (the Union) against Tawas Indus-
tries, Inc. (Respondent). 
On December 4, 1997, the National Labor Relations Board 
(the Board), by the Regional Di
rector for Region 7, issued a complaint which alleges that Respondent violated Section 
8(a)(1), (3), and (5) of the Na
tional Labor Relations Act (the 
Act), when it threatened employees, unlawfully suspended an 
employee for 2 days, and when it refused to recognize and bar-
gain with the Charging Party Union following an affiliation 
vote. Respondent filed an answer in which it denied that it violated 
the Act in any way. 
A hearing was held before me in Tawas City, Michigan, on 
January 28 and 29, 1998. 
Based on the entire record in this case, including posthearing 
briefs submitted by the Genera
l Counsel and Respondent, and 

on my observation of the witnesse
s and their demeanor, I make 
the following 
FINDINGS OF FACT 
I.  JURISDICTION 
At all material times Respondent, a corporation, with an of-
fice and place of business in Tawas City, Michigan, has been 

engaged in the manufacture of filters and related automotive 
parts. Respondent admits, and I find, th
at at all material times, Re-
spondent has been engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED 
Respondent admits, and I find, 
that at all ma
terial times, 
Tawas Independent Workers Association (TIWA) has been a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
Respondent also admits, and I find,
 that at all material times 
the Charging Party Union, International Union UAW has been 
a labor organization within the m
eaning of Section 2(5) of the 
Act. 
III.  THE UNFAIR LABOR PRACTICES 
A.  Respondent™s Failure to Recognize and Bargain 
 with the UAW 
For many years Respondent ha
s recognized the Tawas Inde-
pendent Workers Association (TIWA), as the exclusive collec-
tive-bargaining representative of its full-time, regular part-time, 
and seasonal production employees. 
This recognition has been embodied in successive collective-
bargaining agreements, the most recent being effective from 
October 1, 1996, to September 30, 1999. 
In late 1996, the president of
 TIWA, Kenneth MacMurray, 
contacted the UAW International Union on the issue of TIWA 
affiliating with the UAW. 
A meeting was to be held on February 22, 1997, where 
UAW International Representative Diana Ketola would speak 
to the TIWA members about affiliation of TIWA with the 
UAW.  Unfortunately Ketola wa
s involved in an accident and 
that meeting had to be postponed. 
The meeting was rescheduled for March 2, 1997.  A notice 
was posted on the union bulletin boa
rd to that effect but the 
notice did not state that affiliat
ion with the UAW would be the 
subject matter of the meeting. In any event the meeting was held on March 2, 1997, and 
Ketola spoke to the TIWA members.  After Ketola spoke, the 
people in attendance voted on wh
ether TIWA should affiliate with the UAW.  The vote was 20 to 0 in favor of affiliation.  
There are 30 to 33 employees in the unit. 
Thereafter TIWA President Kenneth MacMurray and UAW 
International Representative Diana Ketola spoke and mutually 
concluded that another meeting 
on affiliation should take place in part because the notice for 
the March 2, 1997 meeting did 
not state that the subject matter of the meeting would be affilia-
tion with the UAW. 
Another notice was posted on 
the union bulletin board on 
March 10, 1997, announcing that 
there would be a union meet-
ing on March 16, 1997, and a vote taken on whether TIWA 
should affiliate with
 the UAW or not. 
At the March 16, 1997 meeting Diana Ketola spoke about 
the UAW and there was a question and answer session and an 
opportunity for discussion and th
en a vote was taken among the 
unit members in attendance.  Th
e voting was not done in a vot-ing booth or by use of a voting machine but those voting could 
vote privately without anyone seeing how they voted by cover-
ing their ballot or retiring to a corner of the room to vote.  
There is no evidence whatsoever that anyone saw how anyone 
else voted.  The ballots were folded and placed in a box and 
after everyone voted the ballots were counted.  The vote was 19 
to 11 in favor of affiliation.  Thirty out of 30 to 33 eligible vot-
ers voted, to include employees who, at their request, voted just 
before the meeting but had to leave and could not stay for the 
meeting.  The March 16, 1997 m
eeting took about 1-1/2 hours.  
The votes were counted by two TIWA members who volun-

teered to count the ballots. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328Immediately after the vote one of the employees in atten-
dance, Dan Rice, told how he had lost his job after the employ-
ees where he then worked chose to be represented by a union.  
He was told he should have brought that up earlier. 
Suffice it to say I conclude that the 19Œ11 vote to affiliate 
was done with adequate due pro
cess safeguards and there was 
substantial continuity between 
the pre and postaffiliated union 
and I conclude this was a valid affiliation.  See 
NLRB v. Food 
& Commercial Workers 1182 (Seattle-First National Bank),
 475 US 192 (1986); CPS Chemical Co., 324 NLRB 1018 
(1997), Hammond Publishers, 286 NLRB 49, 50 (1987). 
One objection to the affiliation vote raised by Respondent 
was that UAW Representative Diana Ketola remained in the 
room when the voting took place.  However, no one asked her 
to leave or made a motion that she leave the room.  In any 
event, neither she nor anyone else could see how the employees 
voted.  Prior to the affiliation vote no one in attendance made a 
motion to postpone the vote until the employees had an oppor-
tunity to discuss the matter further. 
TIWA sent a letter to Respondent advising Respondent of 
the affiliation.  Respondent wr
ote back saying it would not 
recognize the affiliation until it had a chance to look into the 
matter.  Only three of four un
ion officers signed the letter.  
Vice President Mike Wood had concluded that the vote to af-
filiate was a mistake and would not sign the letter.  Indeed, he 
resigned his vice presidency. 
It was obvious that the employ
ees were immediately having 
second thoughts about their decisi
on to affiliate with the UAW 
as more fully explained below.  Before the UAW did anything 

other than request Respondent to
 recognize the affiliation and 
bargain with the UAW as an af
filiate of TIWA the employees 
made it crystal clear and beyond all doubt that they wanted to 

reverse their decision to affiliate.  I find that the employees 
voluntarily and, before the UAW had committed any time or 
resources to represent Responde
nt™s employees, overwhelm-
ingly decided to reverse the affiliation decision by submitting a 
petition to management signed by 23 out of 30 to 33 employees 
that they opposed affiliation with
 the UAW and, accordingly, 
Respondent did not violate Section 8(a)(5) and (1) of the Act when it refused to recognize the affiliation and bargain with the 
UAW. 
The second affiliation vote ha
d taken place on Sunday, 
March 16, 1997.  The following Monday or Tuesday, March 17 
or 18, 1997, employees Karen Cockburn, Brenda Gardner, and 
recently resigned TIWA Vice President Mike Wood went to the 
office of Jim Estes, Respondent™s human resources manager, 
and told him they felt pressured to vote for affiliation and what 
could they do about it.  Estes directed them to call the Board. 
Cockburn called the Board office in Detroit and she, Mike 
Wood, and Denny Neumann, af
ter Cockburn spoke with a 
Board agent, circulated a petition which stated, ﬁ[W]e the un-

dersigned do not wish to be affiliated with the UAW.ﬂ  After 21 
of Respondent™s 30 to 33 unit 
employees had signed the peti-
tion Wood turned the petition in to Jim Estes™ office on the 
morning of April 3, 1997.  Two more employees, Brenda and 
Bob Gardner, went to Estes office that day and signed the peti-
tion.  In all 23 of 30 to 33 empl
oyees signed the petition.  In 
other words an overwhelming majority of Respondent™s em-
ployees did 
not want to affiliate with the UAW and they made 
this clear both to Res
pondent and to the UAW 
before the UAW had committed time and resources to the representation of Re-
spondent™s employees.  In her le
tter to the UAW a week or two 
after the affiliation vote Cockburn advised the UAW that a 
majority of the members of TIWA had voted for affiliation but 
ﬁafter careful considerationﬂ had decided to reverse that deci-
sion. Between the affiliation vote of March 16, 1997, and the 
presentation of the petition some 18 days later on April 3, 1997, 
there had been no bargaining between the UAW and Respon-
dent and the UAW had committe
d no resources toward its 
corepresentation of Respondent™s employees along with TIWA.  
Respondent continues to recogn
ize and bargain with TIWA 
and to abide by its contract with TIWA which expires on Sep-
tember 30, 1999. 
Respondent did not violate the 
Act in refusing to recognize 
and bargain with the UAW.  The fundamental right to chose 
between representation by a union or not is the choice of Re-
spondent™s employees and no one who reads the record in this 
case could conclude anything other than that Respondent™s 
employees, rightly or wrongly, do 
not want to be affiliated with 
the UAW.1 B.  Other Alleged Unfair Labor Practices by Respondent 
1. Alleged December 1996 threat 
The TIWA President Kenneth MacMurray testified that in 
December 1996 his supervisor, Fred Landon, complained to 

MacMurray and his crew that cleaning up of their work area at 
the end of shift was unsatisfactory and if they had to work 
longer to clean up properly they should work 5 or 10 minutes 
longer.  This appeared to MacMurray to be contrary to the pro-
visions of the collective-barg
aining agreement which provided 
for a five minute end of shift period for the employees to clean 
up their work area and personally wash up. 
Thereafter, according to MacMu
rray, he and Landon went to 
see Ray Allen, CEO of Respondent.  In the course of the meet-
ing Allen allegedly said to MacMurray that MacMurray was 
going to have to chose between TIWA and the Company. 
Ray Allen did not testify.  
Larry Hughes, plant manager, 
whom MacMurray testified was at the meeting, testified that no 
such meeting ever took place.
  Human Resources Manager Jim 
Estes, whom MacMurray testified was also at the meeting, did 
not recall any such meeting and that he 
never
 heard Allen ever 
say to MacMurray or anyone else
 that they had to chose be-
tween TIWA and the Company. 
In deciding whether to credit MacMurray over Hughes and 
Estes I must consider, among other things, the demeanor of the 
witnesses.  All three appeared credible.  All, in a sense, had a 
motive to fabricate, i.e., MacMu
rray to bring 8(a)(1) conduct by 
                                                          
 1 I have read the principal cases cited by the parties in their briefs 
and see nothing in those decisions to modify my findings.  Those cases 
are J .W. Fergusson & Sons, 
299 NLRB 882 (1990); 
American Mailers
, 231 NLRB 1194 (1977), enfd. 622 F.2d 242 (6th Cir. 1980); 
A. W. 
Winchester, Inc.,
 226 NLRB 1006 (1976), enf. denied 588 F.2d 211 
(6th Cir. 1978); and 
Bear Archery
, 223 NLRB 1169 (1976), enf. denied 
587 F.2d 812 (6th Cir. 1977). 
 TAWAS INDUSTRIES 329Respondent into the mix and Hughe
s and Estes to deny 8(a)(1) 
conduct by Respondent. 
The fact that it is two witnesses against one witness is not 
dispositive as to where the truth 
lies.  However, where a fact 
finder like myself cannot credit one version of what was said 
over another the party with the 
burden of proof, i.e., the Gen-
eral Counsel in this case, loses.  In addition these remarks at-
tributed to Allen that MacMurray chose between TIWA and the 
company are sufficiently vague that I find that even if Allen 
said it that it did not constitute an unlawful threat in violation of 
the Act. 
2. Alleged March 14, 1997 threat 
Listening to the witnesses in this case it is obvious that the 
affiliation issue was a divisive one among Respondent™s em-

ployees. 
The second affiliation vote was 
scheduled for Sunday, March 
16, 1997, at a local American Legion Hall.  On the Friday be-
fore the vote, i.e., March 14, 1997 management met with 
groups of employees. 
Larry Hughes, plant manager,
 spoke at these small group 
meetings.  At one of the meetings employee Janet Kieliszewski 

testified Hughes said: 
 Well, then they just had the meeting but I remember Mr. 
Hughes saying you have a Union meeting coming up in a 
couple of days.  We encourage you to go to your meeting.  
You should support your Union.  When you™re there, they™ll 
ask you to vote whether or not you should affiliate with 
United Autoworkers and we just want you to know what™s 
going on, and said our companies that buy from us don™t feel 
that they can depend on companies that belong to big unions 
like the United Autoworkers because they™re known to go on 
strike.  Their buyers would feel more comfortable buying 
from smaller, independent union businesses. 
 Hughes conceded that he told the employees the following: 
 Well, stuff like that, that, you know, there was no way 
that anybody could steal their pension money
2 and that 
UAW or no UAW, these doors weren™t going to close be-
cause, you know, we weren™t going to have any business.  
I did tell them that it was my opinion, and again, I™ve been 
in this, you know, I™ve been part of an automotive group 
for years, that that particular time, let™s call it time in life, 
there were several General Motors plants being shut down 
idle because of strikes of the UAW. 
I told them it was my opinion that if we went that way, 
there was a strong possibility as Delphi looks to out source 
the jobs they no longer can be competitive at, why would 
they want to give it to a comp
any that is in the same situa-
tion and in possible jeopardy of having strikes. 
 The statement of Hughes to the 
employees just days before 
the second affiliation vote borders 
on being a threat.  However, 
Section 8(c) of the Act provides that ﬁthe expressing of any 

views, argument, or opinion, or the dissemination thereof, 
                                                          
 2 According to Hughes a rumor had been spread that Respondent 
could steal employees™ pension moneys
 if there was no affiliation with the UAW. 
whether in written, printed, gra
phic, or visual form, shall not 
constitute or be evidence of an unfair labor practice under any 
of the provisions of the Act, if such expression contains no 
threat of reprisal or force or promise of benefit.ﬂ 
While the test of whether a statement constitutes a threat or 
not is objective and not subjectiv
e, I nevertheless note that the 
affiliation vote just 2 days later 
was 19 to 11 in favor of affilia-tion. The statement of Hughes, in my
 judgment, falls within the protective parameters of Section 
8(c) of the Act.  See, e.g., 
Tri-Cast, Inc., 274 NLRB 377 (1985). 
3. Alleged April 3, 1997 threat 
On April 3, 1997, 
after the petition was submitted to man-
agement which expressed the opinion of the overwhelming 

majority of Respondent™s 
employees that they did 
not want to 
be affiliated with the UAW 
management held a number of 
meetings with small groups of employees telling them that Ray 
Allen was starting up a new company named Tawas Compo-
nents and it would start with one employee but maybe there 
would be job opportunities for 
Respondent™s employees if the 
new business did well.  The new business was doing something 
that Respondent did not do and was not taking over Respon-
dent™s business. Allen told the employees that for Respondent to be success-
ful employees would have to get 
ﬁon the trainﬂ that he was the engineer of rather than any other train.  The language of Allen 

was so vague that I cannot make an 8(a)(1) threat out of it. 
In other words, after and not before the petition was submit-
ted to management which advised management that 23 of its 30 
to 33 employees did 
not want to be affiliated with the UAW 
Respondent, through CEO Ray Alle
n, talks to the employees 
about a new company he is starting.  The employees were told 
in small group meetings that the new Company which was to be 
called Tawas Components and would be a distribution center 
whereas Respondent was a manufacturing company and that 

Tawas Components would operate out of the warehouse, some 
15 miles or so from Respondent
™s manufacturing plant and 
would have in the beginning one employee, namely, Jessie 
Wilson, one of Respondent™s supe
rvisors.  Further, that em-
ployment opportunities may in 
the future be available for 
Tawas Industries™ employees if the new company does well.  I 
do not see an unfair labor practice in this. 
4.  Notice to employees regarding threats and coercion 
As noted above the issue of affiliation with the UAW was a 
very divisive issue among Res
pondent™s employees.  Vice 
President Mike Wood immediatel
y resigned after the March 16, 
1997 vote and a petition began being 
circulated within a day or 
two seeking to reverse the aff
iliation vote of March 16, 1997. 
It is with this backdrop that
 Respondent posted a notice on 
the bulletin board which stated as follows: 
 As the correspondence posted on the board states, the 
Company has been notified that employees have voted to 

affiliate with the UAW, and that the Company is in the 
process of reviewing this matter. 
The Company has the right under the National Labor 
Relations Act to challenge the vote to affiliate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330The Act also protects employees.  Under the Act (Sec-
tion 7), employees have the right to support or not support 
a union; and employees have the right to express their 
views, argument, or opinion,. . . if such expression con-
tains no threat of reprisal or 
force or promise of benefit.  
(Section 8[c]). 
It has been reported that employees feel they are being 
subjected to threats and coercion because they are express-
ing their views (either pro or con) regarding the affiliation. 
If you feel that you are being 
subjected to such actions, please report such incidents to the Company and we will 
take the appropriate action, or
 you may directly contact the 
Regional Office of the National Labor Relations Board 
(313Œ226Œ3200).  The complaint alleges that this notice encouraged employees 
to report other employees to ma
nagement for engaging in union 
and protected concerte
d activity.  I don™t re
ad it that way. 
The notice is neutral in the sense that it seeks an avenue of 
redress for employees whether t
hose employees are in favor of 
or opposed to affiliation and also informs employees that they 
may directly contact the Labor Board.  I do not find an unfair 
labor practice in the pos
ting of this notice. 
5.  2-day suspension of Kenneth MacMurray 
TIWA President Kenneth MacMurray was involved on Fri-
day, April 18, 1997, in an incide
nt with fellow employee Denny 
Neumann.  Neumann 
never testified. 
Neumann circulated on second sh
ift the petition to set aside 
the affiliation vote and on April 18, 1997, he posted a notice 
asking employees what union officer positions they wanted to 
run for to include to MacMu
rray™s position as president. 
MacMurray at the end of shift when he was leaving and 
Neumann was just coming in approached Neumann to ask on 
what grounds his removal as president was being sought and to 
give Neumann the name and 
telephone number of a lawyer 
TIWA had consulted in the past
.  MacMurray then handed in a 
report and moments later returned to where Neumann was to 
tell him he should also check with the Board.  The area was 
noisy due to machinery and 
MacMurray tapped Neumann on 
the shoulder.  Neumann overreacted and told MacMurray never 
to touch him again.  MacMurray went home and Neumann 
went to management and complained that he was being har-assed by MacMurray and that 
MacMurray ﬁstarted poking me 
in the back threatening me about the union things going on in 
the shop.ﬂ  Neumann gave management the names of three 
witnesses to his encounter with MacMurray, i.e., Mike 
Schwalm, Scott Reminde
r, and Earl Allen. 
When MacMurray came to work the following Monday, 
April 21, 1997, he was suspended pending an investigation 
regarding the incident with Neumann. 
On Tuesday, April 22, 1997, Ma
cMurray was called and told 
to come to work the next da
y, Wednesday.  On Wednesday, 
April 23, MacMurray gave a st
atement to management and 
later in the day was told he was suspended without pay for 2 
days, April 21 and 22. 
In Mike Schwalm™s statemen
t to management he said 
MacMurray lightly tapped Neuma
nn on the shoulder to get his 
attention.  In Scott Remender™s
 statement to management he 
said he saw MacMurray begin to reach his arm around the la-

beler (a piece of machinery) 
to touch Neumann and Neumann 
then said, ﬁDon™t touch me.ﬂ  Reminder added that this kind of 

encounter occurred dail
y between shifts.  In Earl Allen™s state-
ment to management he said he didn™t see anything of the en-
counter between MacMurray and 
Neumann but did hear some-
one swearing very loudly. 
The evidence at trial reflects that Neumann, who did not tes-
tify, is at 5™ 9ﬂ the same he
ight as MacMurray but outweighs 

MacMurray by more than 80 pounds
.  A physical confrontation 
between the two would be a mismatch with MacMurray at the 
disadvantage. Based on the fact that the witnesses support MacMurray 
more than Neumann Respondent
 should not have suspended 
MacMurray for 2 days without pa
y following its investigation 
and taken no action whatsoever
 against Neumann.  Although the investigation revealed th
at Neumann verbally abused 
MacMurray who had simply ta
pped him on the shoulder. 
MacMurray was well known to ma
nagement to be in favor of TIWA affiliating with the UAW.  Management was opposed 
to the affiliation.  And Neumann was active in seeking to re-
verse the affiliation vote. 
In light of the above I find th
at Respondent vi
olated Section 
8(a)(1) and (3) of the Act when it suspended Kenneth 
MacMurray for 2 days without pa
y and took no action against 
Neumann. This is especially true in 
light of MacMurray™s uncontra-dicted testimony that he was later cornered and verbally abused 

on June 5, 1997, when he was trying to punch out and go home 
by three female coworkers in the presence of General Foreman 
Steven Cline who did nothing about it whatsoever.  This is 
disparate treatment.  This harrassment of MacMurray was 
worse than the harrassment, if any, of Neumann. 
On October 9, 1997, MacMurray voluntarily quit his em-
ployment with Respondent and 
currently works elsewhere. 
6.  Kenneth MacMurray™s grievance 
MacMurray grieved his 2-day suspension up to the third step 
receiving no relief.  At the third step MacMurray requested 
representation by Don Petro, a UAW International representa-
tive.  Respondent would permit and did permit MacMurray to 
be represented by TIWA memb
ers.  Respondent would not permit representation by Don Petro from the UAW because at 
this point having receiving the employee petition early on April 
3, 1997, Respondent was refusing
 to recognize the UAW as a 
co-collective-bargaining repres
entative of its employees along 
with TIWA. 
Under the collective-bargaining agreement in effect between 
Respondent and TIWA a steward 
represents the grievant at 
steps 1 and 2 of the grievance procedure and at step 3 those in 
attendance ﬁinclude a Union officer, Tawas Industries man-
agement and any other parties mutually agreed to.ﬂ  (GC Exh. 
2; art. VII.) 
Since the employees chose to reverse the affiliation decision 
there was no affiliation with the UAW and it was not an unfair 
labor practice for Respondent to refuse to agree to UAW Inter-
national Representative Petro™s attendance at step 3 of the 
grievance. 
 TAWAS INDUSTRIES 331REMEDY The remedy in this case shoul
d include a cease-and-desist 
order, posting of an appropriate 
notice, and an order to remove 
MacMurray™s unlawful suspensi
on from his personnel file and 
reimburse him for 2 days lost pay with interest. 
CONCLUSIONS OF LAW 
1. Respondent, Tawas Industries,
 Inc. is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act. 2. The UAW International and the Tawas Independent 
Workers Association (TIWA) are labor organizations within the 

meaning of Section 2(5) of the Act. 
3. Respondent violated Sectio
n 8(a)(1) and (3) of the Act 
when it suspended for two days Union President Kenneth 
MacMurray for engaging in protected concerted activity. 
4. The above violation of the Act is an unfair labor practice 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. [Recommended Order omitted from publication.] 
 